DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0323033 (hereafter Fujii).
Regarding claim 1, Fujii, as shown in figures 1-6, discloses a coil component comprising: 
an element body (10) having first and second magnetic layers (11, 12) and a coil part (20) positioned between the first and second magnetic layers, the coil part having a plurality of conductor layers (31-34) and a plurality of interlayer insulating layers (40-44) which are alternately laminated in a lamination direction of the coil component; and
first and second external terminals (E2, E1) formed on the element body, 
wherein the element body has a mounting surface (S1) perpendicular to the lamination direction and first and second side surfaces (S2, S3) which are parallel to the lamination direction and are opposed to each other, 
wherein the first external terminal (E2) is formed on the mounting surface and the first side surface, wherein the second external terminal is formed on the mounting surface and the second side surface (fig.5), 
wherein each of the plurality of conductor layers has a coil conductor pattern (c1-c4), a first electrode pattern (61-64) exposed to the first side surface, and a second electrode pattern (51-54) exposed to the second side surface (fig.6), 
wherein the first electrode patterns (61-64) included in the plurality of respective conductor layers are connected to each other through a plurality of first via conductors (V) which are formed so as to penetrate the plurality of interlayer insulating layers, 
wherein the second electrode patterns (51-54) included in the plurality of respective conductor layers are connected to each other through a plurality of second via conductors (V) which are formed so as to penetrate the plurality of interlayer insulating layers, 
wherein at least one of the plurality of interlayer insulating layers (41-43) is exposed to the first side surface at a part thereof positioned between adjacent two of the first electrode patterns, 
wherein at least one of the plurality of interlayer insulating layers (41-43) is exposed to the second side surface at a part thereof positioned between adjacent two of the second electrode patterns, 
wherein a part of the first external terminal (E2) that is formed on the first side surface is formed on surfaces of the plurality of respective first electrode patterns exposed to the first side surface so as to avoid exposed portions of the interlayer insulating layers, and 
wherein a part of the second external terminal (E1) that is formed on the second side surface is formed on surfaces of the plurality of respective second electrode patterns exposed to the second side surface so as to avoid exposed portions of the interlayer insulating layers (see fig.3-4 and 6).
	Regarding claim 2, Fujii discloses the coil component as claimed in claim 1, wherein at least one of the plurality of first via conductors (V4) is exposed to the first side surface (S2), wherein at least one of the plurality of second via conductors (V1) is exposed to the second side surface, wherein a part of the first external terminal that is formed on the first side surface is further formed on a surface of the first via conductor exposed to the first side surface, and wherein a part of the second external terminal that is formed on the second side surface is further formed on a surface of the second via conductor exposed to the second side surface.
	Regarding claim 3, Fujii discloses the coil component as claimed in claim 2, 
wherein the plurality of conductor layers include first, second, and third conductor layers (start from bottom layer) which are laminated in this order in the lamination direction (4 layer are shown), 
wherein the plurality of first via conductors (V) include a first connection part (V4) connecting the first electrode pattern (31) included in the first conductor layer and the first electrode pattern included in the second conductor layer and a second connection part (V5) connecting the first electrode pattern included in the second conductor layer and the first electrode pattern included in the third conductor layer, 
wherein the plurality of second via conductors include a third connection part (V1) connecting the second electrode pattern included in the first conductor layer and the second electrode pattern included in the second conductor layer and a fourth connection part (V2) connecting the second electrode pattern included in the second conductor layer and the second electrode pattern included in the third conductor layer, 
wherein a part of the first connection part that is exposed to the first side surface and a part of the second connection part that is exposed to the first side surface do not overlap each other as viewed in the lamination direction, and wherein a part of the third connection part that is exposed to the second side surface and a part of the fourth connection part that is exposed to the second side surface do not overlap each other as viewed in the lamination direction.
	Regarding claim 4, Fujii discloses the coil component as claimed in claim 1, wherein at least one of the first and second magnetic layers is made of a composite magnetic material composed of resin containing magnetic powder.
	Regarding claim 5, Fujii discloses the coil component as claimed in claim 4, wherein the element body has a rectangular shape as viewed in the lamination direction, wherein the element body has first, second, third and fourth corners as viewed in the lamination direction, and wherein each of the first, second, third and fourth corners is made of the composite magnetic material.
	Regarding claim 7, Fujii discloses a coil component comprising: 
an element body (1) including a magnetic member (11-13) and a coil part (20) embedded in the magnetic member, 
the coil part including a coil conductor pattern (C1-C4) and a plurality of interlayer insulating layers (40-44) ; and 
an external terminal (E1/E2) electrically connected to the coil conductor pattern, 
wherein the element body has a first surface (S1) including a first area, a second area, and a third area located between the first and second areas in a first direction (see E1 and E2 structure formation shown in figures 1 and 6; Note: the 3rd area is the short area in between the exposed interlayer insulating layer), 
wherein the external terminal is formed on the first area, second area, and a part of the third area (since part of 3rd area is occupied by exposed insulating layer), and
wherein one of the interlayer insulating layers is exposed on a remaining part of the third area so that the remaining part of the third area is free from the external terminal.
	Regarding claim 12, Fujii discloses the coil component as claimed in claim 7, wherein the remaining part of the third area is greater than the part of the third area.
	Regarding claim 13, Fujii discloses the coil component as claimed in claim 7, wherein the external terminal is further formed on a second surface of the element body, and wherein the second surface is perpendicular to the first surface (see fig.1).
	Regarding claim 14, Fujii discloses the coil component as claimed in claim 13, wherein the element body further has a third surface perpendicular to the first and second surfaces, and wherein the third surface is free from the external terminal (see fig. 1).
Allowable Subject Matter
Claims 6, 8-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the element body further has third and fourth side surfaces which are perpendicular to the first and second side surfaces and opposed to each other, and wherein the plurality of interlayer insulating layers are exposed to the third and fourth side surfaces.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the first surface of the element body further includes fourth and fifth areas, wherein the first, second, and third areas are located between the fourth and fifth areas in a second direction perpendicular to the first direction, and wherein the magnetic member is exposed on the fourth and fifth areas so that the fourth and fifth areas are free from the external terminal.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the plurality of interlayer insulating layers are exposed on the third surface.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847